Citation Nr: 1423907	
Decision Date: 05/28/14    Archive Date: 06/06/14

DOCKET NO.  09-13 790	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to secondary service connection for cataracts.

2.  Entitlement to secondary service connection for open angel glaucoma.

3.  Entitlement to service connection for a heart disorder including on a secondary basis.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel


INTRODUCTION

The Veteran served on active duty from January 1968 to January 1970. 

This matter comes before the Board of Veterans' Appeals (Board) from a June 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  In March 2014, the Veteran withdrew his personal hearing request.  

As to the claims of service connection for cataracts and open angel glaucoma, at all times during the pendency of the appeal the Veteran has limited his claims to the theory that the disabilities were due to his service-connected diabetes mellitus.  Therefore, the Board will likewise limit the current adjudication.  See Hamilton v. Brown, 4 Vet. App. 528 (1993) ("where ... the claimant expressly indicates an intent that adjudication of certain specific claims not proceed at a certain point in time, neither the RO nor BVA has authority to adjudicate those specific claims, absent a subsequent request or authorization from the claimant or his or her representative").


FINDINGS OF FACT

1.  The Veteran's cataracts are due to his service-connected diabetes mellitus.

2.  The most probative evidence of record shows that the Veteran's open angel glaucoma is not caused or aggravated by his service-connected diabetes mellitus

3.  The most probative evidence of record shows that the Veteran did not have a heart disorder at any time during the pendency of the appeal.


CONCLUSIONS OF LAW

1.  The criteria for establishing entitlement to service connection for cataracts have been met.  38 U.S.C.A. §§ 1110, 1154(a), 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.310 (2013).

2.  Open angel glaucoma was not caused or aggravated by a service connected disability.  38 U.S.C.A. §§ 1110, 1154(a), 5100, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.310 (2013).

3.  A heart disorder was not incurred in or aggravated by military service.  38 U.S.C.A. §§ 1110, 1154(a), 5100, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.310 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  

Under 38 U.S.C.A. § 5102 VA first has a duty to provide an appropriate claim form, instructions for completing it, and notice of information necessary to complete the claim if it is incomplete.  Second, under 38 U.S.C.A. § 5103(a), VA has a duty to notify the claimant of the information and evidence needed to substantiate and complete a claim, i.e., existence of a current disability, the degree of disability, and the effective date of any disability benefits.  The appellant must also be notified of what specific evidence he is to provide and what evidence VA will attempt to obtain.  Third, VA has a duty to assist claimants in obtaining evidence needed to substantiate a claim.  This includes obtaining all relevant evidence adequately identified in the record and, in some cases, affording VA examinations.  38 U.S.C.A. § 5103A. 

In Dingess v. Nicholson, 19 Vet. App. 473, 490 (2006), the United States Court of Appeals for Veterans Claims (Court) observed that a claim of entitlement to service connection consists of five elements, of which notice must be provided prior to the initial adjudication: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date.  See 38 U.S.C. § 5103(a).  

As to the claim of service connection for cataracts, the Board finds that a discussion of the VCAA is not required because the decision below is granting this claim.

As to the claim of secondary service connection for open angel glaucoma and service connection for a heart disorder, the Board finds that a letter dated in December 2007, prior to the June 2008 rating decision, provided the Veteran with notice that fulfills the provisions of 38 U.S.C.A. § 5103(a) including notice of the laws and regulations governing disability ratings and effective dates as required by the Court in Dingess.  The Board also finds that even if VA had an obligation to provide the Veteran with additional 38 U.S.C.A. § 5103(a) notice and failed to do so this notice problem does not constitute prejudicial error in this case because the record reflects that a reasonable person could be expected to understand what was needed to substantiate the claims after reading the above letter, the rating decision, the statement of the case, and the supplemental statement of the case.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009).  

As to the duty to assist, the Board finds that VA has secured all available and identified pertinent in-service and post-service evidence including his service treatment records and his records from the Dallas VA Medical Center.  See 38 U.S.C.A. § 5103A(b).  

The record also shows that VA obtained opinions as to the diagnosis and/or origins of the Veteran's disabilities in October 2007, June 2008, August 2010, and March 2011.  Moreover, the Board finds the VA examinations are adequate to adjudicate the claims because after a review of the record on appeal and/or after taking a detailed medical history from the claimant, and after an examination, the examiners provided opinions as to the diagnoses and origins of his disabilities which opinions were based on citation to relevant evidence found in the claims file.  See 38 U.S.C.A. § 5103A(d); Barr v. Nicholson, 21 Vet App 303 (2007).

In summary, the facts relevant to this appeal have been properly developed and there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A. §§ 5103(a), 5103A or 38 C.F.R. § 3.159.  Therefore, the Veteran will not be prejudiced as a result of the Board proceeding to the merits of the appeal.  See Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).  

In adjudicating the claims below, the Board has reviewed all of the evidence in the VBMS claims as well as in virtual VA.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that all the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the Veteran's claim folder shows, or fails to show, with respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

The Claims

The Veteran and his representative contend that the appellant's cataracts, open angel glaucoma, and heart disorder are due to his service-connected diabetes mellitus.  As to the heart disorder, it is also claimed that it is directly due to his military service.  

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  If a condition noted during service is not shown to be chronic, then generally a showing of continuity of symptomatology after service is required for service connection if the disability is one that is listed in 38 C.F.R. § 3.309(a) (2013).  38 C.F.R. § 3.303(b); see also Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  In addition, service connection may also be granted on the basis of a post-service initial diagnosis of a disease, where the physician relates the current condition to the period of service.  38 C.F.R. § 3.303(d).  

In order to establish service connection for the claimed disability, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).  The requirement of a current disability is "satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim."  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).

Service connection may also be granted where disability is proximately due to or the result of already service-connected disability.  38 C.F.R. § 3.310.  Compensation is payable when service-connected disability has aggravated a non-service-connected disorder.  Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).

In evaluating the evidence in any given appeal, it is the responsibility of the Board to weigh the evidence and decide where to give credit and where to withhold the same and, in so doing, accept certain medical opinions over others.  Schoolman v. West, 12 Vet. App. 307, 310-11 (1999).  In this regard, the Board has been charged with the duty to assess the credibility and weight given to evidence.  Davidson v. Shinseki, 581 F. 3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  Indeed, the Court has declared that in adjudicating a claim, the Board has the responsibility to do so.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000).  In doing so, the Board is free to favor one medical opinion over another, provided it offers an adequate basis for doing so.  Evans v. West, 12 Vet. App. 22, 30 (1998).  

a.  Cataracts

As to the claim of secondary service connection for cataracts under 38 C.F.R. § 3.310, the Veteran has been service-connected for diabetes mellitus since June 2001.  The post-service record shows the Veteran's was diagnosed with cataracts by, among others, the August 2010 VA examiner.  Therefore, the Board finds that he has a current disability.  See Allen; also see McClain.

As to a relationship between the cataracts and the Veteran's service-connected diabetes mellitus, the August 2010 VA examiner opined that they are as likely as not related to his diabetes mellitus because long standing hyperglycemia has converted the normal lens fibers to a mature cataract.  This medical opinion is not contradicted by any other medical opinion of record.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (VA may only consider independent medical evidence to support its findings and is not permitted to base decisions on its own unsubstantiated medical conclusions). 

Thus, the most probative evidence of record shows (1) the Veteran is service-connected for diabetes mellitus, (2) he has a diagnosis of cataracts, and (3) his cataracts is attributable to his service-connected diabetes mellitus.  See 38 C.F.R. § 3.310; Allen.  Based on the totality of the lay and medical evidence, and resolving reasonable doubt in the Veteran's favor, the Board finds that the evidence supports a grant of secondary service connection for cataracts.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.310; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

b.  Open Angel Glaucoma

As to the claim of secondary service connection for open angel glaucoma under 38 C.F.R. § 3.310, the Veteran has been service-connected for diabetes mellitus since June 2001.  The post-service record shows the Veteran's was diagnosed with open angel glaucoma by, among others, the August 2010 VA examiner.  Therefore, the Board finds that he has a current disability.  See Allen; also see McClain.

As to a relationship between the open angel glaucoma and the Veteran's service-connected diabetes mellitus, the August 2010 VA examiner opined that it is not related to his diabetes mellitus because it is age related.  This medical opinion is not contradicted by any other medical opinion of record.  See Colvin.  In fact, in the June 2008 addendum to the October 2007 VA diabetes mellitus examination the examiner also opined that the Veteran's glaucoma was not related to his service-connected diabetes mellitus.  Moreover, while the Veteran and his representative as lay persons are competent to report on the claimant's observable symptoms because this requires only personal knowledge as it comes to them through their senses, the Board finds that they are not competent to provide a diagnosis of open angel glaucoma because such an opinion requires medical expertise and equipment which they do not have.  See Davidson.  Furthermore, the Board finds more probative the objective findings of the VA examiners regarding the Veteran's glaucoma not being related to his diabetes mellitus than any lay claims to the contrary.  See Black v. Brown, 10 Vet. App. 297, 284 (1997) (in evaluating the probative value of medical statements, the Board looks at factors such as the individual knowledge and skill in analyzing the medical data).  

Therefore, because the most probative evidence of record shows that the Veteran's service-connected diabetes mellitus neither caused nor aggravated his open angel glaucoma, the Board finds that the claim of secondary service connection for open angel glaucoma must be denied.  See 38 U.S.C.A. §§ 1110, 1154(a); 38 C.F.R. §§ 3.102, 3.310.

c.  Heart Disorder 

As to the claim of service connection for a heart disorder under 38 C.F.R. § 3.303 and 38 C.F.R. § 3.310, the Board finds that given the above laws and regulations that it will first look to see if the Veteran has been diagnosed with a heart disorder at any time during the pendency of the appeal.  See 38 U.S.C.A. § 1110; McClain, at 321.

In this regard, the Board notes that the Veteran is competent and credible to report on having observable manifestations of a heart disorder such as pain in-service and since that time even when not documented in his medical records because they come to him via his own senses.  See Davidson.

However, service treatment records, including the October 1969 separation examination, are negative for complaints, diagnosis, or treatment for a heart disorder.  In fact, when examined for separation in October 1969 it was specifically opined that his heart was normal.  Similarly, the post-service record is negative for a diagnosis of a heart disorder.  In fact, at the March 2011 VA examination which was held for the express purpose of ascertaining if the Veteran had a heart disorder it was opined that he did not.  These medical opinions are not contradicted by any other medical evidence of record.  See Colvin.  Moreover, while the Veteran and his representative as lay persons are competent to report on the claimant's observable symptoms because this requires only personal knowledge as it comes to them through their senses, the Board finds that they are not competent to provide a diagnosis of a heart disorder because such an opinion requires medical expertise and equipment which they do not have.  See Davidson.  Furthermore, the Board finds more probative the objective findings of the VA examiner regarding the Veteran not having a current diagnosis than any lay claims to the contrary.  See Black.  

As to the Court's holding in McClain, supra, regarding the requirement of a current disability being "satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim," the Board finds that the Court's holding in McClain is distinguishable from the current appeal.  The Board has reached this conclusion because in the current appeal, unlike in McClain, the record does not show that the appellant had a diagnosed disability at the time he filed his claim for VA benefits that got better during the pendency of the appeal, but instead a post-service record that does not show the appellant having a diagnosis of the disability (i.e., a heart disorder) at the time he filed his claim or at any time during the pendency of the appeal.

Therefore, since a condition precedent for establishing service connection on a direct and a secondary basis is the Veteran being diagnosed with the claimed disease process at any time during the pendency of his appeal and this claimant does not have a diagnosis of a heart disorder at any time during the pendency of his appeal, the Board finds that entitlement to service connection for a heart disorder must be denied.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303(a), 3.310; Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992) (establishing service connection requires finding a relationship between a current disability and events in service or an injury or disease incurred therein); See also Allen; McClain.

Conclusion

In reaching the above conclusions, the Board also considered the doctrine of reasonable doubt.  38 U.S.C.A. § 5107(b).  However, as the most probative evidence of record is against the claims to the extent outlined above, the Board finds that doctrine is not for application.  See also, e.g., Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER

Service connection for cataracts is granted.

Service connection for open angel glaucoma is denied. 

Service connection a heart disorder is denied.



____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


